MORRISON, Presiding Judge.
The offense is driving an automobile upon a public highway at a speed in excess of 60 miles per hour; the punishment, a fine of $150.00.
The state’s evidence was that the appellant drove his automobile on the Gulf Freeway in Galveston County at a speed of 100 miles per hour.
The appellant and his witness testified that he had not driven in excess of 60 miles per hour.
The court, who heard the case without the intervention of a jury, decided the conflict in the evidence adversely to the appellant, and we find the evidence sufficient to support the conviction.
*137The sole question presented for review is a motion to quash the complaint based upon the alleged invalidity of Section 8 of Article 827a, V.A.P.C.
In Rowland v. State, No. 28,357, 311 S.W. 2d 831, this court held that such statute was valid insofar as it applies to the driving of a motor vehicle upon a public highway in excess of 60 miles per hour.
Finding no reversible error, the judgment of the trial court is affirmed.
Judge DAVIDSON dissents. His views are expressed in Rowland v. State, supra.